Case 1:21-mj-17042-SAK Document 1 Filed 08/19/21 Page 1 of 7 PagelID: 1

AO 91 (Rev. 11/11) Criminai Complaint

UNITED STATES DISTRICT COURT

for the

District of New Jersey

 

United States of America )
Vv. )
JOSEPH COOPER ee
} 21-mj-17042 (SAK)
)
)
a )
Defendant(s)
CRIMINAL COMPLAINT
I, the compiainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s} of October 20, 2020 in the county of Gloucester in the
District of New Jersey , the defendant(s) violated:
Code Section Description of Offenses
18 U.S.C. §§ 2252A(a)(5)(B) and Possession of child pornography. See Attachment A.
(b}(2).

This criminal complaint is based on these facts:

See Attachment B

@% Continued on the attached sheet.

Complainant's signature o

Special Agent Laura Hurley, HSI

Printed name and title
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

telephone (specify reliable electronic means).

Date: 08/19/2021 Sh AAV Ne kon

Judge's signature

City andstate: | _ District of New Jersey ee Hon. Sharon A. King, U.S. Magistrate Judge

Printed name and title
Case 1:21-mj-17042-SAK Document 1 Filed 08/19/21 Page 2 of 7 PagelD: 2

CONTENTS APPROVED
UNITED STATES ATTORNEY

wy add Le

Daniel A. Friedman
Assistant U.S. Attorney

Date: August 19, 2021
Case 1:21-mj-17042-SAK Document 1 Filed 08/19/21 Page 3 of 7 PagelD: 3

ATTACHMENT A
Possession of Child Pornography

On or about October 20, 2020, in Gloucester County, in the District of New

Jersey, and elsewhere, the defendant,
JOSEPH COOPER,

did knowingly possess and attempt to possess material that contained at least
three images of child pornography, as defined in Title 18, United States Code,
Section 2256(8), depicting prepubescent minors who had not attained 12 years
of age, which images had been mailed, shipped, and transported using any
means and facility of interstate and foreign commerce and in and affecting
interstate and foreign commerce by any means, including by computer, and
which were produced using materials that were mailed, shipped, and
transported in and affecting interstate and foreign commerce, by any means,
including by computer.

In violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and

(b)(2).
Case 1:21-mj-17042-SAK Document 1 Filed 08/19/21 Page 4 of 7 PagelD: 4

ATTACHMENT B

I, Laura Hurley, being duly sworn, do hereby state as follows:

1. Iam a special agent with the U.S. Department of Homeland
Security, Immigration and Customs Enforcement, Homeland Security
Investigations (“HSI”), assigned to the Cherry Hill, New Jersey office.

2. The information provided in this Affidavit is based on my personal
knowledge, my training and experience, my review of reports and records, and
information learned from other law enforcement agents, witnesses and
documents. Except as otherwise indicated, the actions, conversations, and
statements of others identified in this Affidavit are reported in substance and in
part. Where I assert that an event took place on a particular date, I am
asserting that it took place on or about the date alleged.

3. This Affidavit is submitted for the limited purpose of setting forth
probable cause for the issuance of the requested criminal complaint and arrest
warrant. For that reason, I have not included every fact known to me regarding
this investigation. Rather, I have set forth only those facts which I believe are
necessary to establish probable cause to support issuance of the requested
criminal complaint and arrest warrant.

4, On October 20, 2020, law enforcement agents executed a search
warrant at the residence of JOSEPH COOPER, 401 N. Main Street, Apartment
242A, Williamstown, New Jersey. The warrant authorized the search and
seizure of evidence of distribution, receipt, and possession of child
pornography, in violation of 18 U.S.C. §§ 2252 and 2252A, including
computers and storage media located at the residence.

5. The search of the residence yielded various computers, hard
drives, and electronic devices, including:

a. One (1) HP Pavilion desktop computer, Model 590-p0033w,
bearing serial number 8CG8463022, which contained one (1)
Toshiba 1-terabyte hard drive, Model DTO1ACA100, bearing
serial number X8HZ4Y9MS; and

b. One (1) Lenovo H420 desktop computer, Model 77523FU,
bearing serial number ES07896338, which contained one (1)
Seagate Barracuda l-terabyte hard drive, Model
5T31000524AS, bearing serial number 9VPFAC26.

(together, the “Computers”)
Case 1:21-mj-17042-SAK Document 1 Filed 08/19/21 Page 5 of 7 PagelD: 5

6. A forensic search of the Computers revealed the presence of more
than 50 unique videos and 200 unique images of child pornography, as defined
in 18 U.S.C. § 2256(8), including depictions of prepubescent minors or minors
who had not attained 12 years of age engaged in sexually explicit conduct.

7. A description of three of the videos follows:!

a. File Path: ubuntu.vdi - Partition 1 (EXT-family, 98.7
GB) \home\joec\.file\ [file 1].avi: This video is approximately
four minutes eight seconds (00:04:08) seconds in length and
depicts a prepubescent female child. At approximately
00:00:31, the prepubescent female child lays down on her back
and pulls her underwear to the side, exposing her vagina to the
camera. At approximately 00:01:08, the female child turns
around on her knees and spreads her buttocks with her hands,
exposing her vagina and anus to the camera. At approximately
00:02:00, the female child is seen nude in a bathroom setting
wearing only knee-high black boots. At approximately
00:02:26, the child performs fellatio on a male. At
approximately 00:03:51, the male ejaculates onto the face and
mouth of the child.

tb. File Path: ubuntu.vdi - Partition I (EXT-family, 98.7
GB)\home\joec\.file\ [file 2]. mp4: This video is approximately
ten minutes thirteen seconds (00:10:13) in length and depicts a
nude prepubescent female child. The video begins with the
child bent over on her hands and knees, exposing her vagina
and anus to the camera. At approximately 00:00:16, a male
anally penetrates the child with a white phallic-shaped object.
At approximately 00:05:11 the male anally penetrates the child
with his erect penis. At approximately 00:07:10, the child turns
over on her hands and knees while the male anally penetrates
her with the white phallic-shaped object again. At
approximately 00:09:02, the male vaginally penetrates the child
with his erect penis.

c. File Path: H420_joehc_ubuntu.vdi - Partition 1 (EXT-family,
117.26 GB)\home\joeco\.file\ [file 3].MP4: This video is
approximately five minutes fifty-one (00:05:51) seconds in
length and depicts a prepubescent female child. The video
begins with the child removing her underwear and bending over
a chair, exposing her anus to the camera. An adult male then

 

1 The filenames in Paragraph 7 are known to me. The filenames are omitted
from this affidavit to avoid publicly identifying any victims in this matter.

2
Case 1:21-mj-17042-SAK Document 1 Filed 08/19/21 Page 6 of 7 PagelD: 6

enters the room and orally copulates the child’s anus and
genitalia. At approximately 00:00:46, the child lays down onto
her stomach on a sofa while the adult male kisses her buttocks.
At approximately 00:01:14, the adult male is seen nude while
rubbing his erect penis against the buttocks and genitalia of the
child. At approximately 00:02:16, the adult male manually
stimulates the child’s vagina with his hand. At approximately
00:03:12 the child manually stimulates the adult male’s penis
with her hand. At approximately 00:05:01 the child is seen
completely nude seated on a chair.

8. Law enforcement agents examining the Computers also located
more than 1,000 logs from an Internet-based client-server chatting protocol.
The logs document chats between a user with username “joeb” and other
users, In the chat logs, “joeb” states that he is a 74-year-old male and
discusses engaging in sexual acts with prepubescent children. COOPER was
born in 1946 and was 74-years-old at the time the search warrant was
executed.

9. The Computers also contained two video files depicting COOPER
seated in a chair in the room in his apartment where the Computers were
located. COOPER appears to be looking at a computer screen.

10. Upon executing the search warrant, law enforcement agents found
two persons inside the residence: COOPER and Individual-1. Law enforcement
agents interviewed Individual-1. Individual-1 stated that she and COOPER
resided at the apartment. She stated that the area of the apartment where the
Computers were located belongs to COOPER and that she does not know the
passwords to the Computers. Individual-1 further stated that COOPER builds
computers as a hobby.

11. On November 23, 1999, COOPER was sentenced to 41 months’
imprisonment, having been convicted in the U.S. District Court for the District
of New Jersey of interstate transport of child pornography by computer via the
internet, in violation of 18 U.S.C. § 2252(a)(1).

(Continued on following page)
Case 1:21-mj-17042-SAK Document 1 Filed 08/19/21 Page 7 of 7 PagelD: 7

12. On May 27, 2011, COOPER was sentenced to 180 days’
imprisonment and 5 years’ probation, having been convicted in the Superior
Court of New Jersey, Burlington County, of cruelty and neglect of a child, in
violation of N.J.S.A. 9:6-3,

This affidavit was sworn out by telephone, in accordance with Federal Rule of
Criminal Procedure 4.1

Ll Nerbey Date: August 19, 2021

Laura Hurley 7
Special Agent, Homeland Security Investigations

_ levine he V axe Date: August 17 , 2021

HON. SHARON A. KING
United States Magistrate Judge
